PER CURIAM.
The earlier decision1 of this court reversing the summary judgment previously entered by the trial court, in favor of the appellees, is now “the law of the case”. As a result thereof, it was error for the trial court to subsequently grant appellees’ Motions for Judgment on the Pleadings in view of the fact that the earlier opinion of this court implicitly reflected the view that appellant’s Complaint stated a cause of action. Accordingly, we reverse the trial court’s most recent order granting appel-lees’ Motions for Judgment on the Pleadings and the entry of a Final Judgment in their behalf. This cause is remanded for further proceedings consistent herewith.
Reversed.

. Minn v. Shields, 517 So.2d 49 (Fla. 3d DCA 1987). Appellees acknowledge that they did not raise or argue against the legal sufficiency of the Complaint during the appellate process that led to that earlier decision by this court.